DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 6/30/2022 has been fully considered. Claim 1 was amended. Claims 21-22 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1 -3, 8, 18, and 21- 22 is/are rejected under pre-AIA  35 U.S.C. 102 (b)  being anticipated by Howland (US 2014/0026290)
The device of Howland. discloses,
With respect to claim 1, 
	A glove layer of a glove configured for use in hazardous environments, comprising:
	A substrate (shell, 102, para 0035) comprising a palm portion, a dorsal portion opposite the palm portion, and a plurality of finger portions extending from the palm portion and the dorsal portions (Figures 1b )
	An adhesive tape (108, para 0015) comprising a sheet affixed to the dorsal portion of the substrate (Example 8) from one lateral side of the dorsal portion to an opposing lateral side of the dorsal portion and from a plurality of knuckle portions of the dorsal portion to a wrist portion of the dorsal portion (100, Figure 1b, para 0014 all outer surfaces.)

With respect to claim 2, wherein the sheet extends (100) over a plurality of knuckle portions (Figure 1b) of the dorsal portion of the substrate.

With respect to claim 3, the sheet extends from the dorsal portion from the upper surface) and at least partially over the plurality of finger portions (figure 1b


With respect to claim 8, wherein the substrate comprises a    woven, a nonwoven, or a knit material. (para 0012).

With respect to claim 18, A glove layer for a glove configured for use in hazardous environments, comprising: a substrate (shell 102) comprising a palm portion, a dorsal portion, and a plurality of finger portions extending from the palm and dorsal portions; 
and an adhesive tape (108, para 0015) comprising a sheet affixed to the dorsal portion of the substrate and covering the dorsal portion of the substrate from one lateral side of the dorsal portion of the substrate to an opposing lateral side of the dorsal portion of the substrate and from and including a knuckle portion of the dorsal portion of the substrate to a wrist portion of the dorsal portion of the substrate(para 0014 outer surfaces), wherein the sheet comprises a durable laminate with a pressure sensitive adhesive (para 0015)

With respect to claim 21, wherein the sheet comprises a durable laminate (para 0014).

With respect to claim 22, wherein the sheet comprises a pressure sensitive adhesive (para 0014).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 9, 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howland et al in view of Hines et al (US 2012/0146784). The device of Howland  substantially discloses the claimed invention but is lacking the claimed material.
With respect to claim 7, the device of Hines discloses wherein the substrate comprises a   polyethylene material (glove claim 35, material claim 4). 
With respect to claim 9, wherein the substrate comprises a canvas (para 0010). It is noted that canvas is just a plain weave fabric and the device of Hines teaches a woven fabric having a dense heavy fabric and therefore meets the claim as recited. 
With respect to claim 10, wherein the substrate comprises poly para-phenyleneterephthalamide (para 0010). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the materials taught by Hines et al. in order to provide improved protection for the user (para 0010).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howland. in view of Mordecai et al.US 2011/0107621. 
The device of Howland substantially discloses the claimed substrate, but is lacking the material and thickness recited. The device of Mordecai et al. teaches a protective glove (800) having, 
With respect to claim 11, wherein the substrate comprises a .50 mm thick aluminized material comprising a blend of polybenzimidazole synthetic fibers and poly para-phenyleneterephthalamide synthetic fibers. (para 0041). It would have been obvious to a person having ordinary skill in the art to substitute the known material of Moredecai et al. for the material substrate of Howland in order to provide improved provide improved protection to the user (para 0042). 


Claims 4-6 and 19-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howland, in view of Gold (US 5,498, 472). The device of Howland substantially discloses the claimed invention but is lacking a fleece and liquid impermeable barrier. 

With respect to claim 4, With respect to claim 4, wherein the substrate comprises a  flame inhibiting material (101).
With respect to claim 5 and 20, the device of Gold teaches a self-extinguishing fleece (101). 

With respect to claim 6 and 19liquid impermeable barrier (102)


It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Gold in order to provide improved and variable protection (Column 3, lines 5-10). 




Claims 12 -16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howland in view of Zaggl et al (US 2011/0179549)
The device of Howland substantially discloses the claimed invention but is lacking the claimed thickness..

The device of Zaggl teaches, wherein the sheet is 0.20 to 0.35 mm thick (table para 98).and includes adhesive on one side (Howland (para 0014). 	It would have been obvious to a person having ordinary skill in the art at the time the invention as made to utilize the thickness as recited by Zaggl since it would involve only routine skill in the art to find the optimal range of thickness to provide the desired property. 

With respect to claim 13, A glove layer for a glove configured for use in hazardous environments, comprising: a substrate (shell 102)  comprising a palm portion, a dorsal portion, and a plurality of finger portions extending from the palm and dorsal portions (Figure 1b) ; 
and an adhesive tape comprising a sheet (108)  affixed to the dorsal portion of the substrate and covering the dorsal portion of the substrate opposite the palm portion (figure 1b, any outer surface)  wherein the sheet extends from one lateral side of the dorsal portion of the substrate to an opposing lateral side of the dorsal portion of the substrate and from a plurality of Knuckle portions of the dorsal portion to a wrist portion of the dorsal portion (Figure 1b),
The device of Howland substantially discloses the claimed invention but is lacking the claimed thickness..

The device of Zaggl teaches, wherein the sheet is 0.20 to 0.35 mm thick (table para 98) a durable laminate with a pressure sensitive adhesive to inhibit transmission of heat energy therethrough. (Howland (para 0014). 	It would have been obvious to a person having ordinary skill in the art at the time the invention as made to utilize the thickness as recited by Zaggl since it would involve only routine skill in the art to find the optimal range of thickness to provide the desired property. 

With respect to claim 14, wherein the sheet extends partially over the plurality of finger portions (figure 1b)

The device of Howland substantially discloses the claimed invention but is lacking a leather substrate,
With respect to claim 15, wherein the substrate is flame resistant (leather Para 0029, is inherently flame resistant)

With respect to claim 16, Zaggl et al teaches substrate comprises a leather (para 0029).
	It would have been obvious to a person having ordinary skill in the art to utilize a leather substrate to provide improved durability. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howland and Zaggl et al, as applied to above, and further in view of Hines et al (US 2012/0146784). The modified device of Howland  substantially discloses the claimed invention but is lacking the claimed material.
With respect to claim 17wherein the substrate comprises poly para-phenyleneterephthalamide (para 0010). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the materials taught by Hines et al. in order to provide improved protection for the user (para 0010).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previously indicated allowable claims have been withdrawn in light of the new art discovered during the updated search.  See newly added rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732